*451OPINION

Per Curiam:

This is an appeal from a default judgment and from orders denying appellants’ request to vacate the judgment. Appellants filed a timely opening brief, but respondents have not filed an answering brief. NRAP 31(a). On June 9, 1981, we ordered respondents to show cause why their failure to file a brief should not be treated as a confession of error. In response to our order, counsel for respondents filed an affidavit which neither sets forth sufficient reasons for the failure to file an answering brief, nor demonstrates good cause why that failure should not be treated as a confession of error.
Having reviewed appellants’ brief, the record on appeal, and counsel’s affidavit, we elect to treat respondents’ failure to file an answering brief as a confession of error. NRAP 31(c); see Las Vegas Sun, Inc. v. Nelson, 96 Nev. 825, 619 P.2d 534 (1980).
The default judgment and the order denying vacation of the judgment are reversed. This case is remanded to the district court for further proceedings.